Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 3, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagajo et al (US 9,692,127 B2), hereinafter Yamagajo.
Regarding claim 1, Yamagajo (Figure 15, reproduced below) teaches an antenna module 100 comprising a dielectric substrate 10/20/30 having a multilayer structure; a feed circuit element 1 in the dielectric substrate and supplied with a radio frequency power; a ground electrode G in the dielectric substrate; a parasitic circuit element 2 in a layer that is between the feed circuit element and the ground electrode; and a first feed wire 11-2 penetrating through the parasitic circuit element and supplying the radio frequency power to the feed circuit element, wherein when the antenna module is viewed in a plan view from a normal direction of the dielectric substrate, at least part of the feed circuit element overlaps the parasitic circuit element, and a first position at which the first feed wire is connected to the 


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Feed wire)][AltContent: arrow][AltContent: textbox (First position)][AltContent: textbox (Feed circuit element)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    416
    513
    media_image1.png
    Greyscale

[AltContent: textbox (Second position)]
[AltContent: textbox (Parasitic circuit element)][AltContent: textbox (Ground electrode)]




Regarding claim 7, as applied to claim 3, Yamagajo (Figure 15) shows that the first feed wire 11-2 is offset in a layer that is between the parasitic circuit element 2 and the feed circuit element 1.
Regarding claim 8, as applied to claim 1, Yamagajo (Figure 15) shows that an area of the feed circuit element 1 is smaller than an area of the parasitic circuit element 2, and when the antenna module is viewed in the plan view, the feed circuit element is inside the parasitic circuit element.
Regarding claim 13, Yamagajo teaches a communication device comprising the antenna module according to Claim 1.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagajo.
Regarding claim 2, Yamagajo (Figure 15) teaches the claimed invention, as discussed in claim 1, when the antenna module is viewed in the plan view, the first position is shifted toward an inner side direction of the parasitic circuit element relative to the second position instead of the first position is shifted toward an outer side direction of the parasitic circuit element relative to the second position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shift the feed point position accordingly in order to achieve a desired return loss to widen the antenna bandwidth for optimum antenna performance.
Regarding claim 6, as applied to claim 2, Yamagajo (Figure 15) shows that the first feed wire 11-2 is offset in a layer that is between the parasitic circuit element 2 and the feed circuit element 1.
Regarding claim 9, Yamagajo teaches the claimed invention having a power feeding circuit configured to supply the radio frequency power to the feed circuit element.  Yamagajo does not explicitly mention that the power feeding circuit being mounted on the dielectric substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the power feeding circuit to be .
5.	Claims 1, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaloi (US 4,401,988).
Regarding claim 1, Kaloi (Figure 2) teaches an antenna module comprising a dielectric substrate 14/16 having a multilayer structure; a feed circuit element 11 in the dielectric substrate and supplied with a radio frequency power; a ground electrode 18 in the dielectric substrate; a parasitic circuit element 12 in a layer that is between the feed circuit element and the ground electrode; and a first pin 21 penetrating through the parasitic circuit element and supplying the radio frequency power to the feed circuit element, wherein when the antenna module is viewed in a plan view from a normal direction of the dielectric substrate, at least part of the feed circuit element overlaps the parasitic circuit element, and a first position at which the first feed wire is connected to the feed circuit element is different than a second position at which the first feed wire reaches, from a side of the ground electrode, the layer in which the parasitic circuit element is located.
Kaloi teaches a feed pin instead of a feed wire.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a feed pin for a feed wire since the examiner takes Official Notice of the equivalence of the feed pin and the feed wire for their use in the antenna art and the selection of any of these known equivalents to supply radio frequency power to the feed circuit element would be within the level of ordinary skill in the art.

Regarding claim 13, Kaloi teaches a communication device comprising the antenna module according to Claim 1.

Allowable Subject Matter
6.	Claims 4, 5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 5, neither Yamagajo nor Kaloi specifically teach that the first feed wire is offset in the layer in which the parasitic circuit element is located.
Regarding claim 10, neither Yamagajo nor Kaloi further teaches at least one stub connected to the first feed wire between the parasitic circuit element and the power feeding circuit.

a third position at which the second feed wire is connected to the feed circuit element is different than a fourth position at which the second feed wire reaches, from the side of the ground electrode, the layer in which the parasitic circuit element is located.
	Claim 12 would have been found for at least the reason for depending on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845